DETAILED ACTION
This office action replaces the office action mailed 2/2/2022. The amendment mistakenly identified the wrong claim to amend. Accompanying papers not affected by this amendment are not included in this action. 
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to an after final amendment filed 12/17/2021.
Claims 21, 22, 24, 28-35, 39, and 41-45 are pending. 
This application claims priority to U.S. application 14/628,891 filed 2/23/2015, now U.S. patent 9,827,280, which claims priority as a continuation of PCT/IL2013/050712 filed 8/21/13 which claims priority to provisional application 61/781,103 filed 3/14/2013 and 61/692,240 filed 8/23/2012.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Stephen Bellum on 2/7/2022.
The application has been amended as follows: 

IN THE CLAIMS:
21, wherein the aquatic animal is selected from the group consisting of fish, crustaceans, mollusks and corals.

Conclusion
The claims are renumbered in the following order: 21, 22, 39, 24, 28, 29, 30, 32, 32, 33, 34, 35, 41, 42, 43, 44, 45.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/MARIA MARVICH/Primary Examiner, Art Unit 1633